DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
In view of the Amendments to the Claims filed January 12, 2021, the rejections of claims 102(b) previously presented in the Office Action sent October 14, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 2, 4, 7, 9-11, and 16 are currently pending while claims 9-11 and 16 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hasegawa et al. (WO 2012/132766 A1 included in applicant submitted IDS filed May 15, 2015 as a reference under 35 U.S.C. 102(b) with citations to English equivalent U.S. Pub. No. 2014/0020757 A1).
With regard to claim 1, Hasegawa et al. discloses a solar cell comprising:
a photoelectric conversion unit (such as p-type amorphous layer 18p, n-type amorphous layer 16n, semiconductor substrate 10, and bus bars 26n and 26p depicted in Fig. 1-2 cited to read on the claimed “photoelectric conversion unit” as they form a unit which coverts radiation into electricity via photovoltaic effect) in which 
an amorphous semiconductor layer of a first conductivity type (such as layer 18p depicted in Fig. 2 and described in [0021] as “a p-type amorphous layer 18p” in which the cited “p-type” is cited to read on the claimed first conductivity type; see [0055] teaching “The p-type amorphous layer 18p is a layer comprising amorphous semiconductor including a dopant of p-type conductivity”) and 
an amorphous semiconductor layer of a second conductivity type (16n depicted in Fig. 2 and described in [0021] as “an n-type amorphous layer 16n” in which the cited “n-type” is cited to read on the claimed second conductivity type; see [0030] teaching “The n-type amorphous layer 16n is a layer comprising amorphous semiconductor including a dopant of an n-conductive type”)
are disposed over one surface of a semiconductor substrate of the first conductivity type (such as depicted in Fig. 2, the cited amorphous semiconductor layer of a first conductivity type 18p and cited amorphous semiconductor layer of [0025] teaching substrate 10 as a semiconductor material that can be “p-type conductivity”, which is the cited first conductivity type);
a first electrode (“electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements; the left most component 24p and adjacent corresponding portion of seed layer 22 depicted in Fig. 2 and annotated Fig. 2 below, is cited to read on the claimed “first electrode” because it forms an element in a semiconductor device that emits or collects electrons or holes or controls their movements; further see [0061] teaching seed layer 22 including transparent conductive material and see [0063] teaching component 24 of plated metal; it is noted the instant specification, as originally filed, at [0019] also describes “electrodes’ as having a multi-layered structure including a transparent conductive film and a plated metal) 

    PNG
    media_image1.png
    524
    610
    media_image1.png
    Greyscale

Annotated Fig. 2
disposed in a first electrode region which is defined in advance, of the amorphous semiconductor layer of the first conductivity type (such as depicted in Fig. 2, the cited first electrode, recall the left most component 24p with adjacent corresponding portion of adjacent seed layer 22, is disposed directly above the cited amorphous semiconductor layer of the first conductivity type 18p; the surface region of the cited amorphous semiconductor layer of the first conductivity type 18p directly below the cited first electrode is cited to read on the claimed “first electrode region which is defined in advance, of the amorphous semiconductor layer of the first conductivity type” because it is region on the 
a second electrode (“electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements; the left most component 24n and adjacent corresponding portion of seed layer 22 depicted in Fig. 2 and annotated Fig. 2 above, is cited to read on the claimed “second electrode” because it forms an element in a semiconductor device that emits or collects electrons or holes or controls their movements; further see [0061] teaching seed layer 22 including transparent conductive material and see [0063] teaching component 24 of plated metal; it is noted the instant specification, as originally filed, at [0019] also describes “electrodes’ as having a multi-layered structure including a transparent conductive film and a plated metal)
disposed in a second electrode region which is defined in advance, of the amorphous semiconductor layer of the second conductivity type (such as depicted in Fig. 2, the cited second electrode, recall the left most component 24n with adjacent corresponding portion of seed layer 22, is disposed directly above the cited amorphous semiconductor layer of the second conductivity type 16n; the surface region of the cited amorphous semiconductor layer of the second conductivity type 16n directly below the cited second electrode is cited to read on the claimed “second electrode region which is defined in advance, of the amorphous semiconductor layer of the second conductivity type” because it is 
at least two first measurement electrodes (“measurement electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements which is structurally capable of providing for measurements, such as electrical measurements; the middle component 24p with adjacent corresponding portion of seed layer 22 and right most component 24p with adjacent corresponding portion of seed layer 22 depicted in Fig. 2 and annotated Fig. 2 above are cited to read on the claimed “at least two first measurement electrodes” because they are elements in a semiconductor device that emits or collects electrons or holes or controls their movements which are structurally capable of providing for measurements, such as electrical measurements because they are taught in [0061] and [0063] as made of electrically conductive materials such as metal layers)
provided with a predetermined space therebetween (such as depicted in Fig. 2 and annotated Fig. 2 above, the cited at least two first measurement electrodes are provided with a horizontal space, or gap, therebetween cited to read on the structure of the claimed “predetermined space therebetween”) and
disposed directly on the amorphous semiconductor layer of the first conductivity type (see Fig. 2 and annotated Fig. 2 above depicting the cited at least two first measurement electrodes both being disposed directly on the cited amorphous semiconductor layer of the first conductivity type 18p at the interface between the top surface of 18p and the bottom surface of component 22a of each 
an i-type amorphous semiconductor layer between the semiconductor substrate and the amorphous semiconductor layer of the first conductivity type (such as i-type amorphous semiconductor layer 18i depicted in Fig. 2 between the cited semiconductor substrate 10 and the cited amorphous semiconductor layer of the first conductivity type 18p),
regarding each one of the at least two first measurement electrodes, as viewed in a direction perpendicular to the one surface and passing through the one of the at least two first measurement electrodes, the semiconductor substrate, the i-type amorphous semiconductor layer, the amorphous semiconductor layer of the first conductivity type, and the one of the at least two first measurement electrodes are stacked in this order directly on top of each other (as depicted in annotated Fig. 2’ below, each one of the cited at least two first measurement electrodes, as viewed in a direction perpendicular to the cited one surface and passing through one of the cited at least two first measurement electrodes, the cited semiconductor substrate, the cited i-type amorphous semiconductor layer, the cited amorphous semiconductor layer of the first conductivity type, and the cited one of the at least two first measurement electrodes are stacked in this order directly on top of each other in the direction perpendicular to the one surface), 

    PNG
    media_image2.png
    314
    507
    media_image2.png
    Greyscale

Annotated Fig. 2’
when viewed from one side of a direction perpendicular to the one surface, the at least two first measurement electrodes are spaced apart from the first and the second electrode (as depicted in annotated Fig. 2 and annotated Fig. 2’ above, the cited at least two first measurement electrodes are physically spaced apart in the horizontal direction from the cited first electrode and the cited second electrode because they include a physical gap/space between the cited at least two first measurement electrodes and the cited first and second electrodes and the cited at least two first measurement electrodes are physically spaced apart in the vertical direction from the cited first electrode and the cited second electrode because they include a physical gap/space between the a portion of the cited at least two first measurement electrodes and portions of the cited first and second electrodes as they are multi-leveled structures, when viewed from one side of the 
respectively arranged interspersed in one line along a side on an outer circumference of the solar cell (as depicted in Fig. 1 and annotated Fig. 1* below, arranged interspersed, or scattered, in one line along, or in the same direction of, a side on an outer circumference of the solar cell)

    PNG
    media_image3.png
    530
    562
    media_image3.png
    Greyscale

Annotated Fig. 1*
in an outer periphery of the first electrode region and the second electrode region over the photoelectric conversion unit (such as depicted in Fig. 1-2 and annotated Fig. 1* above, the cited at least two measurement electrodes are 
the at least two first measurement electrodes are provided adjacent to each other (the at least two first measurement electrodes are provided adjacent to each other (“adjacent” is interpreted to include lying near, close, or contiguous; the cited at least two first measurement electrodes are cited to read on the claimed “provided adjacent to each other” as Fig. 2, annotated Fig. 2 above, and annotated Fig. 1 below depicts a portion of the cited at least two first measurement electrodes lying near or close to one another and next to one another in the horizontal direction with no intervening electrodes). 

    PNG
    media_image4.png
    537
    568
    media_image4.png
    Greyscale

Annotated Fig. 1
With regard to claim 2, Hasegawa et al. discloses further comprising:
at least one second measurement electrode (“electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements which is structurally capable of providing for measurements, such as electrical measurements; the right most component 24n with adjacent corresponding portion of seed layer 22 depicted in Fig. 2 and annotated Fig. 2 above, is cited to read on the claimed “at least one second measurement electrode” because it forms an element in a semiconductor device that emits or collects electrons or holes or controls their movements which is [0061] and [0063] as made of electrically conductive materials such as metal layers; further see [0061] teaching seed layer 22 including transparent conductive material and see [0063] teaching component 24 of plated metal; it is noted the instant specification, as originally filed, at [0019] also describes “electrodes’ as having a multi-layered structure including a transparent conductive film and a plated metal) 
provided with a predetermined space with respect to the at least two first measurement electrodes (such as depicted in Fig. 2 and annotated Fig. 2 above, the cited at least one second measurement electrode is provided with a horizontal space, or gap, with respect to the cited at least two first measurement electrodes cited to read on the claimed “predetermined space with respect to the at least two first measurement electrodes”)
 over the amorphous semiconductor layer of the second conductivity type (as depicted in Fig. 2 and annotated Fig. 2’’ above, the cited at least one second measurement electrode is provided directly over, or at a higher level/elevation than, a portion of the cited amorphous semiconductor layer of the second conductivity type 16n).
With regard to claim 4, Hasegawa et al. discloses wherein
when viewed from one side of a direction perpendicular to the one surface, the at least two first measurement electrodes and the at least one second measurement electrode are respectively arranged interspersed in one line along the side on the outer circumference of the solar cell in the outer periphery of the annotated Fig. 1* above, when viewed from one side of the direction perpendicular to the one surface such as the top side of the cited vertical direction perpendicular to the one surface, the cited at least two first measurement electrodes and the cited at least one second measurement electrode are respectively arranged interspersed, or scattered, in one line along, in the same direction as, the cited side on the outer circumference of the solar cell in the cited outer periphery of the cited first electrode region and the cited second electrode region over the photoelectric conversion unit, and one of the cited at least two first measurement electrodes and the cited at least one second measurement electrode are provided adjacent, next, to each other).
With regard to claim 7, Hasegawa et al. discloses a solar cell, comprising: 
a photoelectric conversion unit (such as p-type amorphous layer 18p, n-type amorphous layer 16n, semiconductor substrate 10, and bus bar 26p depicted in Fig. 1-2 cited to read on the claimed “photoelectric conversion unit” as they form a unit which coverts radiation into electricity via photovoltaic effect) in which 
an amorphous semiconductor layer of a first conductivity type (such as layer 18p depicted in Fig. 2 and described in [0021] as “a p-type amorphous layer 18p” in which the cited “p-type” is cited to read on the claimed first conductivity [0055] teaching “The p-type amorphous layer 18p is a layer comprising amorphous semiconductor including a dopant of p-type conductivity”) and 
an amorphous semiconductor layer of a second conductivity type (16n depicted in Fig. 2 and described in [0021] as “an n-type amorphous layer 16n” in which the cited “n-type” is cited to read on the claimed second conductivity type; see [0030] teaching “The n-type amorphous layer 16n is a layer comprising amorphous semiconductor including a dopant of an n-conductive type”)
are disposed over one surface of a semiconductor substrate of the first conductivity type (such as depicted in Fig. 2, the cited amorphous semiconductor layer of a first conductivity type 18p and cited amorphous semiconductor layer of a second conductivity type 16n are disposed over, or at a higher level/elevation than, the top surface of a semiconductor substrate 10; see [0025] teaching substrate 10 as a semiconductor material that can be “p-type conductivity”, which is the cited first conductivity type);
a first electrode (“electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements; the left most component 24p with adjacent corresponding portion of seed layer 22, the right most component 24p with adjacent corresponding portion of seed layer 22, depicted in annotated Fig. 2’’ below and bus bar 26n and the corresponding 22 and bus bar 26p and corresponding 22 depicted in Fig. 1, Fig. 2, annotated Fig. 1’ and annotated Fig. 2’’ below, are cited to read on the claimed “first electrode” because they form an element in a semiconductor device that emits or collects electrons or holes or controls their movements; further see [0061] teaching seed layer 22 including transparent conductive material and see [0063] teaching component 24 of plated metal; it is noted the instant specification, as originally filed, at [0019] also describes “electrodes’ as having a multi-layered structure including a transparent conductive film and a plated metal)

    PNG
    media_image5.png
    667
    738
    media_image5.png
    Greyscale

Annotated Fig. 1’

    PNG
    media_image6.png
    525
    605
    media_image6.png
    Greyscale

Annotated Fig. 2’’
disposed in a first electrode region which is defined in advance, of the amorphous semiconductor layer of the first conductivity type (such as depicted in annotated Fig. 2’’ above, the cited first electrode at the left most component 24p with adjacent corresponding portion of seed layer 22 and the right most component 24p with adjacent corresponding portion of seed layer 22, and the cited first electrode depicted in annotated Fig. 1 above, are disposed directly above the cited amorphous semiconductor layer of the first conductivity type 18p; the surface region of the cited amorphous semiconductor layer of the first conductivity type 18p directly below the cited first electrode components is cited to read on the claimed “first electrode region which is defined in advance, of the 
the first electrode comprising a plurality of wire electrodes extending along a first direction (as depicted in annotated Fig. 1’ and annotated Fig. 2’’ above, the cited first electrode comprises a plurality of wire electrodes, or thin strip like electrodes, extending along a first “Y” direction);
a second electrode (“electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements; component 24n with adjacent corresponding portion of seed layer 22 depicted in annotated Fig. 1’, Fig. 2, and annotated Fig. 2’’ above, is cited to read on the claimed “second electrode” because it forms an element in a semiconductor device that emits or collects electrons or holes or controls their movements; further see [0061] teaching seed layer 22 including transparent conductive material and see [0063] teaching component 24 of plated metal; it is noted the instant specification, as originally filed, at [0019] also describes “electrodes’ as having a multi-layered structure including a transparent conductive film and a plated metal)
disposed in a second electrode region which is defined in advance, of the amorphous semiconductor layer of the second conductivity type (such as depicted in annotated Fig. 1’, Fig. 2, and annotated Fig. 2’’ above, the cited second electrode, component 24n with adjacent corresponding portion of seed layer 22, is disposed directly above the cited amorphous semiconductor layer of the second 
the second electrode comprising a plurality of wire electrodes extending along the first direction (as depicted in annotated Fig. 1’ and annotated Fig. 2’’ above, the cited second electrode comprises a plurality of wire electrodes, or thin strip like electrodes, extending along the first “Y” direction); and
a third measurement electrode (“measurement electrode” is interpreted to include an element in a semiconductor device that emits or collects electrons or holes or controls their movements which is structurally capable of providing for measurements, such as electrical measurements; the middle component 24p with adjacent corresponding portion of seed layer 22 depicted in Fig. 2 and annotated Fig. 2’’ above is cited to read on the claimed “third measurement electrode” because it is an element in a semiconductor device that emits or collects electrons or holes or controls their movements which are structurally capable of providing for measurements, such as electrical measurements because it is taught in [0061] and [0063] as made of electrically conductive materials such as metal layers; further see [0061] teaching seed layer 22 including transparent conductive material and see [0063] teaching component 24 of plated metal; it is noted the [0019] also describes “electrodes’ as having a multi-layered structure including a transparent conductive film and a plated metal)
disposed directly on the amorphous semiconductor layer of the first conductivity type (see annotated Fig. 2’’ above depicting the cited third measurement electrode being disposed directly on the cited amorphous semiconductor layer of the first conductivity type 18p at the interface between the top surface of 18p and the bottom surface of component 22a of the cited third measurement electrode), wherein
the third measurement electrode is disposed with a predetermined space with the first electrode (as depicted in annotated Fig. 2’’ above, the cited third measurement electrode is disposed with a horizontal space, or gap, with the cited first electrode cited to read on the claimed “predetermined space with the first electrode”) and
adjacent to the first electrode (“adjacent” is interpreted to include lying near, close, or contiguous; the cited third measurement electrode is cited to read on the claimed “adjacent to the first electrode” as Fig. 2 and annotated Fig. 2’’’ below depicts a portion of the cited third measurement electrode lying near or close to a portion of the cited first electrode in the horizontal direction with no intervening electrodes),

    PNG
    media_image7.png
    605
    593
    media_image7.png
    Greyscale

Annotated Fig. 2’’’
the plurality of wire electrodes of the first electrode and the plurality y of wire electrodes of the second electrode alternate perpendicular to the first direction (as depicted in annotated Fig. 1’
an i-type amorphous semiconductor layer between the semiconductor substrate and the amorphous semiconductor layer of the first conductivity type (such as i-type amorphous semiconductor layer 18i depicted in Fig. 2 between the cited semiconductor substrate 10 and the cited amorphous semiconductor layer of the first conductivity type 18p),
as viewed in a direction perpendicular to the one surface and passing through the third measurement electrode, the semiconductor substrate, the i-type amorphous semiconductor layer, the amorphous semiconductor layer of the first conductivity type, and the third measurement electrode are stacked in this order directly on top of each other (as depicted in annotated Fig. 2’’’’’’ below, as viewed in a direction perpendicular to the cited one surface and passing through the cited third measurement electrode the, cited semiconductor substrate 10, the cited i-type amorphous semiconductor layer 18i, the cited amorphous semiconductor layer of the first conductivity type 18p, and the cited third measurement electrode are stacked in this order directly on top of each other), 

    PNG
    media_image8.png
    480
    807
    media_image8.png
    Greyscale

Annotated Fig. 2’’’’’
when viewed in a direction perpendicular to the one surface, the third measurement electrode is spaced apart from the first electrode and the second electrode (as depicted in annotated Fig. 2’’ and annotated Fig. 2’’’’’ above, the cited third measurement electrode is physically spaced apart in the horizontal direction from the cited first electrode and the cited second electrode because it includes a physical gap/space between the cited third measurement electrode and the cited first and second electrodes and the cited third measurement electrode is physically spaced apart in the vertical direction from the cited first electrode and the cited second electrode because it includes a physical gap/space between the a portion of the cited third measurement electrode and portions of the cited first and second electrodes as they are multi-leveled structures, when viewed from one side of the direction perpendicular to the one surface such as the top side of the cited vertical direction perpendicular to the one surface), and 
disposed within the first electrode with a space such that an entire perimeter of the third measurement electrode is continuously surrounded by the first electrode over the photoelectric conversion unit (as depicted in Fig. 1 and annotated Fig. 1’ above, the cited third measurement electrode is disposed within the cited first electrode with a space such that an entire perimeter of the third measurement electrode is continuously surrounded by the cited first electrode over the photoelectric conversion unit, as the cited entire perimeter of the cited third measurement electrode is continuously encompassed, or every part of the entire perimeter of the cited third measurement electrode is encompassed by a . 

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
Applicant notes in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 11, 2021